Citation Nr: 0419047	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.  He died in July 1996.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

In January 2001 the Board remanded the case to the RO for 
additional development that included providing notice to the 
appellant of the enhanced duty to notify and assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO readjudicated the claim in September 2002 and returned the 
case to the Board.  

In March 2003 the Board initiated internal development of the 
claim under the provisions of 38 C.F.R. § 19.9(a)(2) then in 
effect.  These provisions were invalidated in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and in July 2003 the Board remanded the case 
to the RO to review the evidence internally developed and 
complete additional development.  The RO complied with the 
remand order and then returned the case to the Board.  

In July 2004, the Senior Deputy Vice Chairman of the Board 
granted the representative's motion to have the appellant's 
case advanced on the Board's docket in view of her age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900 (c) 
(2003).




FINDINGS OF FACT

1.  During the veteran's lifetime service connection had been 
granted for encephalopathy, the result of a compound skull 
fracture, rated 70 percent from July 1952.

2.  The certificate of death shows the immediate cause of 
death was central nervous system suppression due to or as a 
consequence of glioblastoma multiforme; prostate carcinoma 
was listed as another significant condition contributing to 
death but not related to the above cause of death, and no 
autopsy was performed.

3.  The probative and competent evidence establishes that the 
cause of the veteran's death can satisfactorily be 
dissociated from a service-connected disability.

4.  The claim of entitlement to service connection for the 
cause of the veteran's death does not present a question of 
medical complexity or controversy so as to warrant referral 
for an independent medical (IME) opinion.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2003).

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran's encephalopathy was the 
result of a skull fracture from penetrating flak wounds he 
sustained in a combat air mission over Germany in 1944.  The 
70 percent rating was in effect from July 1952 until his 
death.  He also received special monthly compensation on 
account of the loss of use of the left arm.  VA last examined 
him late in 1952 and at that time he listed self employment 
as a poultry farmer. 

He was admitted to a military hospital at a service academy 
for one day in November 1995 with a history of metastatic 
prostate cancer to the brain.  The history noted a mild 
partial left side paralysis as a result of a shrapnel wound 
to his head about 50 years earlier, and that he had a plate 
in his head.  It was also noted that prostate cancer had been 
diagnosed earlier in 1995.  

Reportedly his left side had recently been weaker.  The 
report noted that the prostate cancer did not normally 
metastasize to the brain, but could extend from the parietal 
bone, and that he could have metastasis compression of the 
spinal cord or a second malignancy.  The diagnosis was 
history of Stage D prostate cancer with bony metastases and 
intracranial mass probably metastatic prostate cancer.  
According to the record, the report of a computerized 
tomography (CT) of the head ordered during admission could 
not be located. 

The record of his transfer to another military medical 
facility in November 1995 shows that his recent admission was 
precipitated by bilateral lower extremity weakness and 
intermittent bowel and bladder incontinence, and that 
radiology revealed a right fronto-temporal mass thought to be 
metastatic prostate cancer.  

As for his head trauma residuals, the report noted he had 
left sided weakness and no seizures since three years after 
the injury and CT showing encephalomalacia in the right 
fronto-parietal area from old trauma.  The final diagnoses 
were right fronto-temporal mass extending to the left frontal 
area probably glioblastoma multiforme versus metastatic 
prostate cancer; Stage D prostate cancer with known bony 
metastasis and left hemiplegia from prior head trauma with 
plate placed after shrapnel wound.

The further evaluation at a private hospital in November 1995 
led to a craniotomy and removal of most of the brain tumor.  
The pathology confirmed a primary brain tumor rather than a 
suspected metastatic process.  The final diagnoses included 
glioblastoma multiforme, status post resection.  The history 
noted the shrapnel wound injury, plate insertion and residual 
hemiparesis.  The record contained a list of secondary 
diagnoses that included late effect of skull fracture with 
brain injury (WWII) and late effect of injury due to war 
operations.

Pursuant to the Board remand in January 2001, the RO received 
a statement from CJP (initials), MD, that noted the veteran 
developed a primary intracranial neoplasm in the mid 1990's, 
and that it should be noted that the primary tumor developed 
next to a plate that had been placed in the cranium after a 
war injury. 

A VA neurologist reviewed the record in June 2002, and noted 
the course following the head injury during military service 
and the veteran's medical history in the mid 1990's.  The 
examiner noted that the etiology of glioblastoma multiforme 
was unknown, it was not clear that a previous history of 
brain injury is an etiologic factor in the development of 
brain tumor and degeneration into the malignant form known as 
glioblastoma multiforme.  The examiner stated that it was  
certainly a coincidence that the brain tumor is located in 
the same site as the original injury, but an etiologic 
correlation based upon a large number of patients is not 
established between brain injury and tumor formation.  

Further, the examiner noted there was a 50-year span of time 
between the two of them.  In summary, the VA physician opined 
that the cause of death, glioblastoma multiforme, was 
unrelated causally, through development, to the head trauma, 
treatment or residuals thereof, and that none of those 
factors led to the progression of the fatal brain tumor or 
complicated the treatment for the brain tumor.

Other records of treatment received in 1995 and 1996 from 
MBH, MD, noted the veteran's history but offered no opinion 
regarding the etiology of the fatal brain tumor.  Likewise 
are the several summary reports that Dr. CJP prepared in 1995 
and 1996 regarding the veteran's status included in the 
extensive record Dr. CJP.  

Pursuant to the Board remand in July 2003, a VA physician 
reported in December 2003 that a comprehensive literature 
search under glioblastoma and risk factors for brain tumors 
failed to find any persuasive evidence connecting a previous 
brain trauma and subsequent development of glioblastoma 
although there was an increased risk for meningiomas.  
According to the report, two board-certified oncologists 
reviewed the remand issues and were in agreement that they 
knew of no plausible reason why a 1945 skull fracture 
including monoplegia, metal plate and encephalopathy, would 
have any role 50 years later in either the development or 
aggravation of the glioblastoma multiforme.  According to the 
report, the oncologists opined that any such association 
would be most unlikely.

A VA neurology consultant provided an addendum in December 
2003 to the June 2002 examination that included a review of 
the record.  In summary, the examiner cited medical 
literature and opined that the previous brain injury 
including the placement of a metal plate did not cause the 
glioblastoma multiforme.  The examiner also opined that the 
left side paralysis did not in any way affect the veteran's 
death, did not impair his treatment or hasten his death, and 
that the encephalomalacia did not increase the brain tissue 
and therefore did not contribute to the intracranial pressure 
that resulted from the glioblastoma.  

Finally the examiner opined that none of the factors 
associated with the service-connected disability caused 
death, contributed substantially or materially to cause death 
or aided or lent assistance thereto.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection may be granted for malignant tumor, renal 
failure when manifested to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury, shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death. 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. (c) Contributory cause of death. (1) 
Contributory cause of death is inherently one not related to 
the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

(a) When, in the judgment of the Board, expert medical 
opinion, in addition to that available within the 
Department, is warranted by the medical complexity or 
controversy involved in an appeal case, the Board may secure 
an advisory medical opinion from one or more independent 
medical experts who are not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board.  Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall 
furnish the claimant with a copy of such opinion when it is 
received by the Board. 38 U.S.C.A. § 7109.

Independent medical expert opinions. When, in the judgment 
of the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the Department 
of Veterans Affairs.  

Opinions will be secured, as requested by the Chairman of 
the Board, from recognized medical schools, universities, 
clinics, or medical institutions with which arrangements for 
such opinions have been made by the Secretary of Veterans 
Affairs.  An appropriate official of the institution will 
select the individual expert, or experts, to give an 
opinion.

(e) For purposes of this section, the term ``the Board'' 
includes the Chairman, the Vice Chairman, any Deputy Vice 
Chairman, and any Member of the Board before whom a case is 
pending.  38 C.F.R. § 20.903(d), (e). 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

Analysis
Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thereafter, VA published the final regulations implementing 
the VCAA.  The portion of these regulations pertaining to the 
duty to notify and the duty to assist are also effective as 
of the date of the enactment of the VCAA, November 9, 2000.  
See 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(codified generally at 38 C.F.R. § 3.159).

A review of the record shows that VA has made a conscientious 
effort to obtain evidence necessary to substantiate the 
appellant's claim.  For example, the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.  In June 2001 and March 
2002 letters the RO advised her of the provisions of the 
VCAA, the evidence necessary to establish entitlement, what 
had been done on her claim, what information or evidence she 
needed to submit and what VA would do to assist her.  This 
assistance was subsequently provided in a letter the RO 
issued in December 2003.

She was advised of evidence she could submit herself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the appellant on notice of what evidence could be obtained by 
whom and of her responsibilities if she wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also finds that all relevant facts have been 
adequately developed to the extent possible; that no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159.  For example, the RO obtained military and private 
records that the appellant identified and obtained VA medical 
opinions regarding the crucial issues in this case.  

The conscientious effort to assist the appellant was most 
recently demonstrated in the July 2003 Board remand that led 
to the production of additional records from treatment in 
1995 that the appellant had identified as well as further 
medical review. 

Revisions to 38 U.S.C.A. § 5103 contained in the recently-
enacted Veterans Benefits Act of 2003, are effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, specify that VA is not prohibited from making a 
decision on a claim before the expiration of the one-year 
period after a notice to the veteran and his representative 
of the information needed to complete an application for 
benefits.  See the Veterans Benefits Act of 2003, P.L. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. § 5103(b)].  As noted above, there is 
no deficiency in the appellant's case at hand, nor would 
there be otherwise by operation of the new law.  

It is noted that the recent CAVC decision in Pelegrini 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board will point out that in this case, the appellant was 
issued VCAA notice letters well before the RO reviewed the 
claim under the VCAA in September 2002.  Thus there is no 
defect in the timing of the notice since the RO in essence 
provided a de novo review more than a year after the initial 
VCAA compliant notice.  The RO issued a supplemental 
statement of the case in February 2004 that reviewed 
additional development completed in response to the July 2003 
Board remand and assurance from the appellant that all 
evidence had been identified.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, there is no timing defect and the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  She has done so and has included her own 
recollections in addition to identifying pertinent treatment 
records.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence through 
notice letters that are found to be VCAA compliant.  In 
particular, the March 2003 notice letter invited her to 
submit evidence she felt would further her claim and 
from a review of that letter it appears to the Board 
that the claimant has indeed been notified that she 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, 
the Board concludes that any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

One additional point regarding the duty to assist in the 
question of service connection for the cause of the veteran's 
death requires discussion.  The representative in September 
1999 and May 2000 correspondence referred to an expert 
opinion and specifically to 38 C.F.R. § 3.328 that, in 
essence, is a request for an opinion from an independent 
medical expert (IME).  Although that regulation is directed 
to the RO the Board has similar authority under 38 U.S.C.A. 
§ 7109.  This is a discretionary authority.  The Board did 
not seek an IME opinion and there has been no further request 
for such an opinion in the more recent presentations on the 
appellant's behalf.  

The Board must point out that there is no conferred right to 
an outside expert's opinion and the Board's authority to seek 
an outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.  

The Board believes it is not an abuse of discretion to deny 
the request in this case.  For example, the representative 
did not direct any argument regarding the Board development 
in not seeking an IME opinion after having made that request.  
Nor has the request been pursued in subsequent argument after 
the development which included VA medical review.  

The argument did not offer any reasoning to support the 
medical complexity or controversy elements that would support 
such a request but only that it was felt Dr. CJP's statement 
implied there was some connection between the tumor 
development and the service-connected injury based on 
location.  The medical review obtained in this case 
thoroughly explored this possibility.

Given these considerations, the Board believes there is no 
basis for an IME opinion and that it acts within its 
discretion in denying the request.  The Board has made the 
required finding and conclusion, as this is viewed as a 
material issue.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the claim on the merits.  


Cause of Death

The principal cause of death was certified as glioblastoma 
multiforme.  Prostate cancer was also listed as a significant 
condition but unrelated to the cause of death.  The medical 
opinions of record do not dispute this conclusion nor do they 
provide evidence for service connection for the fatal disease 
process on a direct, presumptive, or secondary basis.  
Indeed, the record shows the first evidence of the fatal 
carcinoma many years following military service and there is 
no competent evidence of a nexus to such service.  

Although the record indicates that the veteran was deemed 70 
percent disabled as a result of service-connected disability, 
he was not found entitled to a total disability rating and 
that theory of entitlement, which is available under 38 U. 
S.C. A. § 1318, has not been advanced in this case.  The 
medical opinions of record have not related the service-
connected disability as contributing to his death from the 
standpoint of the debilitation. 



The primary arguments are directed to the relationship 
between the development of the glioblastoma multiforme and 
the head injury the veteran sustained in military service.  
The argument is based essentially on the coincidental 
location of the tumor in the area of the brain that sustained 
traumatic injury.  

As noted previously, no autopsy was performed so the medical 
evaluators have relied essentially upon the record and 
experience in formulating their respective opinions.  In 
essence the Board must evaluate opinions, opinions formulated 
with familiarity of the veteran's case with consideration of 
relevant records. 

The Board is mindful of the proviso in section 3.312 that 
even where, as here, there is an overwhelming primary cause 
of death, consideration shall be given to whether there may 
be a reasonable basis to hold that a service-connected 
disability was of such severity so as to have a material 
influence in accelerating death.  

In support of the claim the appellant's representative 
essentially relied upon the notion that Dr. CJP inferred more 
than a coincidental relationship for the development of the 
fatal brain tumor existing in this case.  The Board will note 
there is no dispute over the identification of the tumor and 
medical reviewers have noted that other tumor types have been 
linked to prior head trauma.  

Importantly, the Board notes that the veteran's claims file 
including all relevant material submitted by the appellant in 
support of her claim was referred to a VA medical specialist 
in neurology, and that other opinions were obtained from 
oncologists with respect to the issue of entitlement to 
service connection for the cause of the veteran's death.


Following a complete review of the record the VA medical 
specialist essentially opined that it is not likely that the 
veteran's service-connected disability substantially and 
materially contributed to his death.  Moreover, the VA 
medical specialist and the consulted oncologist were in 
agreement that the record failed to show that the head injury 
in service caused or materially or substantially contributed 
to the development of glioblastoma multiforme.  

While his service-connected disability was no doubt 
debilitating, according to the VA medical opinion which is 
unopposed, it did not contribute to the cause of his death, 
interfere with treatment or lend assistance to the fatal 
process in producing death.  Thus, collectively VA review 
determined that service-connected disability did not render 
the veteran materially less capable of resisting the effects 
of his primary cause of death, glioblastoma multiforme.  In 
response, the appellant did not challenge the specific 
conclusions that were supported with references to medical 
literature.  

In sum, the VA review challenged the implicit opinion of Dr. 
CJP in favor of a direct cause of death as one 
unsubstantiated without resorting to speculation.  None of 
the potential bases for a favorable determination were felt 
to be within the realm of reasonable medical probability in 
view of the medical literature referred to.

In evaluating the respective opinions, the Board observes 
that VA conducted a thorough review of the evidence of record 
and fairly considered the material evidence in the veteran's 
claim. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
For the reasons set forth, the Board believes that the 
opinions against the claim do establish that the sole opinion 
supporting the claim is speculative.  Apparently both sides 
have a valid basis in medical literature.  See for example 
Davis v. West, 13 Vet. App. 178, 185 (1999). See also, Struck 
v. Brown, 9 Vet. App. 145, 155 (1996).  




It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  Boggs v. 
West, 11 Vet. App. 334, 344 (1998) (quoting Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Even though all opinions essentially concur in the cause of 
death, the evidence preponderates against a reasonable 
conclusion that an injury in service or service-connected 
disability caused or, alternatively, contributed to the 
veteran's death in a substantial or material fashion.  

To the extent that Dr. CJP's statement may be interpreted as 
a theory of causal relationship based upon coincidental 
location of the fatal tumor and the head injury sustained in 
military service, the VA opinions rebutted this notion by 
substantial evidence.  In fact, it appears the contrary 
opinion is enhanced by the specifics of the type of tumor and 
the relationship in the literature between trauma and other 
types of tumors but not glioblastoma multiforme.  

In summary, the appellant is not required to prove her claim 
by a preponderance of the evidence.  Further, to express the 
question in terms that the evidence favoring the claim must 
outweigh that against the claim is to impose too high a 
burden of proof on the claimant and is not consistent with 
the nonadversarial nature of the claims adjudication process.  
See Nagler v. Derwinski, 1 Vet. App. 297, 301 (1991).  

There is no requirement that the claimant's evidence outweigh 
that against the claim.  However for reasons stated herein, 
the record in this case clearly preponderates against the 
likelihood of a causal or contributory case of death being 
related to military service or a service-connected 
disability.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



